Fourth Court of Appeals
                                            San Antonio, Texas
                                               December 2, 2015

                                              No. 04-15-00450-CR



                                             Cesario RAMON, Jr.,
                                                   Appellant

                                                     v.
                                                  The State
                                             The STATE of Texas,
                                                   Appellee

                            From the 452nd District Court, Menard County, Texas
                                        Trial Court No. 2012-02190
                                       Rob Hofmann, Judge Presiding

                                                  ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to December 30, 2015.

                                                            PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              M. Patrick Maguire                           Tonya Kay Ahlschwede
                 M. Patrick Maguire, P.C.                     452nd District Attorney
                 945 Barnett St.                              1024 McKinley
                 Kerrville, TX 78028                          Mason, TX 76849-0046